COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


FOOD LION, INC.
                                                  MEMORANDUM OPINION *
v.   Record No. 1105-97-1                             PER CURIAM
                                                   SEPTEMBER 9, 1997
BRIAN D. BETTS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (William B. Pierce, Jr.; William F. Karn;
            Pierce & Howard, on brief), for appellant.
            (Johnny C. Cope; Saunders, Cope, Olson &
            Yoffy, on brief), for appellee.



     Food Lion, Inc. (employer) contends that the Workers'

Compensation Commission (commission) erred in finding that Brian

D. Betts (claimant) proved he sustained an injury by accident

arising out of his employment on June 9, 1996.       Upon review of

the record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.    Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).        "To

prove the 'arising out of' element, [in a case involving injuries

sustained from falling . . . at work, claimant] must show that a

condition of the workplace either caused or contributed to [his]

fall."     Southside Virginia Training Ctr. v. Shell, 20 Va. App.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
199, 202, 455 S.E.2d 761, 763 (1995) (citing County of

Chesterfield v. Johnson, 237 Va. 180, 184, 376 S.E.2d 73, 76

(1989)).   "Whether an injury arises out of the employment is a

mixed question of law and fact and is reviewable by the appellate

court."    Plumb Rite Plumbing Serv. v. Barbour, 8 Va. App. 482,

483, 382 S.E.2d 305, 305 (1989).

     In ruling that claimant's injuries arose out of his

employment, the commission found as follows:
               [Claimant] was jogging to the
               freezer area, when he slipped and
               fell. He believes he slipped in
               some condensation which frequently
               develops next to the freezer. He
               has seen this condensation on many
               occasions, and although he did not
               document the presence of water on
               this particular occasion, the fact
               that something caused him to slip
               and break his foot suggests the
               presence of a slippery substance
               which was likely water. The
               employer conceded that condensation
               tends to develop on the floor in
               the freezer area. The credible and
               uncontradicted evidence as a whole
               establishes that the claimant
               jogged into an area of the floor
               which had some condensation on it,
               causing him to slip. . . . [T]he
               claimant in this situation need not
               identify any particular substance
               or hazard that caused his fall,
               when the evidence preponderates to
               show that the fall was precipitated
               by his hurried actions for the
               benefit of the employer and by the
               damp floor.

     Claimant's testimony constitutes credible evidence to

support the commission's factual findings.   Based upon these



                                   2
findings, the commission could reasonably infer that the

claimant's employment-related need to hurry and the damp floor

caused him to slip and fall, which resulted in his injuries.

"Where reasonable inferences may be drawn from the evidence in

support of the commission's factual findings, they will not be

disturbed by this Court on appeal."   Hawks v. Henrico County Sch.

Bd., 7 Va. App. 398, 404, 374 S.E.2d 695, 698 (1988).    Here, the

evidence supported an inference that conditions of the workplace

either caused or contributed to claimant's injuries.
     Accordingly, we affirm the commission's decision.

                                                   Affirmed.




                                3